DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The amendment filed Sept. 16, 2021 is sufficient for the Examiner to withdraw the rejection of Claims 1, 4-5, 7, 12, and 16-17 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
The amendment filed Sept. 16, 2021 is sufficient for the Examiner to withdraw the rejection of claims 4 and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8, 11, and 13 directed to an invention non-elected without traverse.  
Accordingly, claims 8, 11, and 13 have been cancelled.
Allowable Subject Matter
Claims 1, 4-5, 7, 12, and 16-17 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or fairly suggest the method of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741